DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/26/20 has been entered.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wurzel et al. (US 2013/0083457).

	Regarding claim 21, Wurzel discloses a display system, comprising: a display having pixels (fig. 5, see ¶ 58-59);
	first and second concentric paths that run along a peripheral edge of the display (fig. 5, see ¶ 46, ¶ 50, ¶ 53, ¶ 59-65, resistive traces 20 connected in parallel with resistive paths 70-76; see also ¶ 116-129, figs. 13, 14, 38, and 39);
	and 6a first resistance measurement circuit coupled to the first path and a second resistance measurement circuit coupled to the second path (fig. 5, see ¶ 46, ¶ 50, ¶ 53, ¶ 59-65, resistive traces 20 connected in parallel with resistive paths 70-76; see also ¶ 116-129, figs. 13, 14, 38, and 39; see also ¶ 69, the resistance detection circuitry may also include other Wheatstone bridge circuits to measure other segments of the outer resistive traces 20),
	wherein the first resistance measurement circuit is configured to make a first measurement when the second resistance measurement circuit is in an open circuit state (fig. 5, see ¶ 46, ¶ 50, ¶ 53, ¶ 59-65,; see also ¶ 116-129, figs. 13, 14, 38, and 39; see also ¶ 69, the resistance detection circuitry may also include other Wheatstone bridge circuits to measure other segments of the outer resistive traces 20; see also fig. 20, ¶ 96-97, voltages may be measured while switch S1 is open; see also ¶ 111-118, resistance of outermost trace may become infinite, i.e., in an open circuit state via grinding and/or fracturing),


	Regarding claim 22, Wurzel discloses resistive paths that couple the first path to the second path, wherein each resistive path couples the first path to the second path at a different respective location along the first and second paths (fig. 5, see ¶ 46, ¶ 50, ¶ 53, ¶ 59-65, resistive traces 20 connected in parallel with resistive paths 70-76; see also ¶ 116-129, figs. 13, 14, 38, and 39).

	Regarding claim 23, Wurzel discloses wherein the first resistance measurement circuit measures the resistance of the first path to determine a location of a crack in the first path and the second resistance measurement circuit measures the resistance of the second path to determine a location of a crack in the second path (fig. 5, see ¶ 46, ¶ 50, ¶ 53, ¶ 59-65, resistive traces 20 connected in parallel with resistive paths 70-76; see also ¶ 116-129, figs. 13, 14, 38, and 39; see also ¶ 69, the resistance detection circuitry may also include other Wheatstone bridge circuits to measure other segments of the outer resistive traces 20).



	Regarding claim 25, Wurzel discloses a third concentric path that runs along the peripheral edge of the display, wherein the second path is interposed between the first path and the third path (fig. 5, see ¶ 46, ¶ 50, ¶ 53, ¶ 59-65, resistive traces 20 connected in parallel with resistive paths 70-76; see also ¶ 116-129, figs. 13, 14, 38, and 39).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Wurzel in view of Youn et al. (US 2014/0217373).

	Regarding claim 1, Wurzel discloses a display system, comprising: a display having pixels (fig. 5, see ¶ 58-59);

	wherein the crack detection resistor has first and second ends with first and second respective terminals (fig. 5, see ¶ 46, ¶ 50, ¶ 53, ¶ 59-65, resistive traces 20 connected in parallel with resistive paths 70-76 connected to circuitry 68; see also ¶ 67-71, ¶ 116-129, figs. 13, 14, 38, and 39),
	wherein each of the bridging resistances is coupled between the first line and the second line (fig. 5, see ¶ 46, ¶ 50, ¶ 53, ¶ 59-65, resistive traces 20 connected in parallel with resistive paths 70-76; see also ¶ 116-129, figs. 13, 14, 38, and 39),
	wherein the bridging resistances include a first set of resistive paths each of which is coupled between the first and second lines along a first side of the pixels and wherein the first set of resistive paths is interposed between the first side of the pixels and the peripheral edge (fig. 5, see ¶ 46, ¶ 50, ¶ 53, ¶ 59-65, resistive traces 20 connected in parallel with resistive paths 70-76; resistive paths between corners of the active display area and the corners of the panel; see also ¶ 116-129, figs. 13, 14, 38, and 39);
	and 2measurement circuitry coupled to the flexible display that is configured to make measurements on the crack detection resistor to determine a location of a crack in the crack detection resistor based on a change in total resistance between the first 
	Wurzel fails to disclose a flexible display.
	Youn teaches a flexible display (fig. 1A, ¶ 75-82).
	Wurzel and Youn are both directed to display devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Wurzel with the flexibility of Youn since such a modification provides an improved process of forming a display unit, minimizing breaking of wires, and ensuring high flexibility (Youn, ¶ 211-214).

	Regarding claim 2, Wurzel discloses wherein the bridging resistances include a second set of resistive paths each of which is coupled between the first and second lines along a second side of the pixels opposing the first side of the pixels (fig. 5, see ¶ 46, ¶ 50, ¶ 53, ¶ 59-65, resistive traces 20 connected in parallel with resistive paths 70-76; see also ¶ 116-129, figs. 13, 14, 38, and 39).

	Regarding claim 3, Wurzel discloses wherein the first resistive paths each have a first resistance and wherein the second resistive paths each have a second resistance that is different than the first resistance (fig. 5, see ¶ 46, ¶ 50, ¶ 53, changing 

	Regarding claim 4, Youn further teaches wherein the first and second lines comprises a metal that corrodes upon exposure to moisture (¶ 86).

	Regarding claim 5, Youn further teaches wherein the first and second lines comprise silver (¶ 86).

	Regarding claim 6, Wurzel discloses wherein the pixels comprise anodes formed from a layer of anode metal and wherein the first and second lines comprise portions of the layer of anode metal (fig. 5, see ¶ 46, ¶ 50, ¶ 53; ¶ 59-65, resistive traces 20 connected in parallel with resistive paths 70-76; traces may be formed from the same material used to pattern pixel electrodes, common electrodes, OLEDs, etc.; see also ¶ 116-129, figs. 13, 14, 38, and 39).

	Regarding claim 7, Youn further teaches wherein the pixels are formed from thin-film transistor circuitry and wherein the first and second lines include lines formed from a source-drain metal layer in the thin-film transistor circuitry (¶ 24).

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wurzel in view of Youn and Lee et al. (US 2018/0033355).

	Regarding claim 13, Wurzel discloses a display system, comprising: a display having pixels (fig. 5, see ¶ 58-59);
	a crack detection resistor that runs along a peripheral edge of the flexible display (fig. 5, see ¶ 46, ¶ 50, ¶ 53; ¶ 59-65, resistive traces 20 connected in parallel with resistive paths 70-76; see also ¶ 116-129, figs. 13, 14, 38, and 39);
	first and second pluralities of data lines for the display (fig. 5, see ¶ 58-59, source lines disclosed);
	and 4resistance measurement circuitry configured to make a resistance measurement on the crack detection resistor (fig. 5, see ¶ 46, ¶ 50, ¶ 53; ¶ 59-65, resistive traces 20 connected in parallel with resistive paths 70-76; see also ¶ 116-129, figs. 13, 14, 38, and 39).
	Wurzel fails to disclose a flexible display and a bent tail portion that extends away from the pixels; a crack detection resistor that extends into a central strip in the bent tail portion; and wherein the central strip is interposed between the first and second pluralities of data lines.

	Youn teaches a flexible display and a bent tail portion that extends away from the pixels (fig. 1A, ¶ 75-82);
	a crack detection resistor that extends into a central strip in the bent tail portion (fig. 1A, ¶ 75-82; see also figs. 2A, 2B, 2H).


	Lee teaches wherein the central strip is interposed between the first and second pluralities of data lines (fig. 1, see ¶ 47-54, crack sensing lines CD1 and CD2 connected to one of the data lines D1, D2, D3, … , Dm).
	Wurzel in view of Youn and Lee are both directed to crack detection for display devices.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the device of Wurzel in view of Youn with the connection arrangement of Lee since such a modification provides crack sensing lines connected to data lines and formed of the same layer as the metal layer disposed at the display area (Lee, ¶ 48-52).

	Regarding claim 14, Wurzel discloses wherein the crack detection resistor has first and second parallel lines coupled by a series of bridging paths (fig. 5, see ¶ 46, ¶ 50, ¶ 53; ¶ 59-65, resistive traces 20 connected in parallel with resistive paths 70-76; see also ¶ 116-129, figs. 13, 14, 38, and 39).



	Regarding claim 16, Wurzel discloses wherein the resistance measurement circuitry is in the display driver integrated circuit (fig. 5, ¶ 59-65, resistance detection circuitry may employ display driver circuitry).

	Regarding claim 17, Wurzel discloses wherein the first and second parallel lines have straight portions that run along the peripheral edge (fig. 5, ¶ 59-65).
	Youn further teaches non-straight portions in the bent tail portion (fig. 1A, ¶ 75-82; see also figs. 2A, 2B, 2H).

	Regarding claim 18, Youn further teaches wherein the bent tail portion has a first width, wherein the 5central strip has a second width, and wherein the second width is less than 20% of the first width (fig. 1A, ¶ 75-82; see also figs. 2A, 2B, 2H).

	Regarding claim 19, Youn further teaches wherein the pixels are formed from thin-film transistor circuitry including at least first and second metal layers and wherein the crack detection resistor has first and second parallel lines in the central strip that are formed from the first metal layer (fig. 1A, ¶ 75-82; see also figs. 2A, 2B, 2H; see also ¶ 24).

.

Response to Arguments
Applicant's arguments filed 10/26/20 have been fully considered but they are not persuasive.  Regarding claim 1, Applicant argues “Wurzel fails to show or suggest determining a location of a crack in a line based on a change in total resistance between first and second end terminals” (Remarks, p. 10).  Examiner disagrees.  As cited above, ¶ 63 of Wurzel discloses the resistance detection circuitry 68 may include any suitable circuitry that can indicate a total resistance of the outer resistive trace 20, the resistance of certain segments of the outer resistive trace, and/or a relationship between certain segments of the outer resistive trace 20.
Regarding claim 21, Applicant argues “Wurzel fails to show or suggest operating a second circuit in open and closed states while the first circuit takes a measurement in each state” (Remarks, p. 12).  Examiner disagrees.  As cited above, fig. 20 and ¶ 96-97 of Wurzel discloses that voltages may be measured while switch S1 is open and closed.  Further, ¶ 111-118 of Wurzel discloses that the resistance of an outermost trace may become infinite, i.e., in an open circuit state via grinding and/or fracturing, and thus the measurement of various segments of the resistive trace(s) may occur both before and 
Applicant’s remaining arguments are moot in view of the new ground(s) of rejection above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH L CRAWLEY whose telephone number is (571)270-7616.  The examiner can normally be reached on Monday - Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEITH L CRAWLEY/          Primary Examiner, Art Unit 2626